DETAILED ACTION

1. 	This Office Action is in response to amendment filed on Mar. 29, 2022. Claims 1, 7, 10-11, and 14 have been amended. Claims 2, 5-6, 8-9,, 12-13, 15-16, and 19-20 have been cancelled. No claims have been added. Therefore, Claims 1, 3-4, 7, 10-11, 14, and 17-18 are presented for examination. Now claims 1, 3-4, 7, 10-11, 14, and 17-18 are pending.
	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
Examiner note: Examiner contacted applicant’s representative on 05/24/22 for compact prosecution and it is reflected in interview summary, which has been led to application to be allowed. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 03/29/2022 is persuasive thus, the application is in condition to be allowed. 
4. 	All the objections regarding claims 1 and 14 are withdrawn by the examiner.
5.	the rejection of claims under 35 U.S.C. 112 (b) in view of proper amendments into the claims are persuasive, Therefore the rejection of the claims under 35 U.S.C. 112(b) are withdrawn.
6.	the rejection of claims  1-13 under 35 U.S.C. 101 in view of proper amendments into the claims are persuasive, Therefore the rejection of the claims 1-13 under 35 U.S.C. 101 are withdrawn.
7.	the rejection of claims 1-5, 7-12, and 14-19 under 35 U.S.C. 101 Alice in view of proper amendments into the claims are persuasive, Therefore the rejection of the claims -5, 7-12, and 14-19 under 35 U.S.C. 101 Alice are withdrawn.
8. 	Applicant’s arguments regarding the rejection of claims under 35 U.S.C. 102/103 in view of applicant’s amendments to the claims have been considered and are persuasive and the 102/103 rejection of the claims are withdrawn. Therefore rejection of the claims under 102/103 are withdrawn by the examiner.
9.	 Double Patenting: This application is rejected on the ground of obviousness-type double patenting rejection as being unpatentable over U.S. co-pending application 16/598,82. However, applicants filed terminal disclaimer on 05/25/2022 and was approved on 05/25/2022 which is sufficient to overcome obviousness-type double patenting rejection.

Terminal Disclaimer
10. 	The terminal disclaimer filed on 05/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S . co-pending application 16/598,82 has been reviewed and is approved on 05/25/2022. The terminal disclaimer has been recorded. 

Allowable Subject Matter
11. 	Independent claims 1, 7, and 14 are allowed over prior art of record. Dependent claims 3-4, 10-11, and 17-18 depend on the above-mentioned independent claims 1, 7, and 14 are allowed by virtue of its dependency. 
Examiner’s Statement of Reasons for Allowance
12.	The following is an examiner’s statement of reasons for allowance: Independent claims 55, 62, and 69 are allowed in view of the prior art.
The closest relevant prior art of Bacher et al. (US 2020/0372154), discloses utilizing a peer-to-peer network of security nodes collectively adhering to a protocol for inter-node communication, in view of Carter et al. (US 20200134189), discloses starting with a copy of the blockchain and executable code stored. The executable code, when executed by the processor, causes the processor to receive a request to add a proposed data record to the blockchain, from an assessment computing system; fails to teach alone, or in combination, at the time of the invention, the claimed features and limitations. 
None of the prior art of record teaches or made obvious the feature: “wherein the data comprises a contract based transaction executable on the blockchain storage system; iteratively reviewing the data in comparison to a plurality of training groups of past data in a memory of the blockchain storage system; refining a previous risk score based on the iterative review of the data in comparison to the plurality of training groups of past data in the memory of the blockchain storage system to determine a particular risk score; and in response to the particular risk score being over a threshold, alerting members of blockchain storage system of the particular risk score, and canceling the contract based transaction executing on the blockchain storage system”, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 7 and 14 recite similar limitations as claim 1 above.
Dependent claims 3-4, 10-11, and 17-18 depend upon the above-mentioned allowed independent claims 1, 7, and 14 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

13.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Charles Howard Cella US 20200273101 disclosing an automated agent to automatically implement loan activities includes a data collection circuit structured to receive data related to at least one of a plurality of parties to a loan; a smart contract circuit structured to create a smart lending contract for the loan; and an automated agent circuit structured to automatically perform a loan-related action in response to the received data.
Rouhani et al. 2019 IEEE Access, "Security, Performance, and Applications of Smart Contracts: A Systematic Survey" disclosing the smart contract in three main categories: 1) security methods and tools; 2) performance improvement approaches; and 3) decentralized applications based on smart contracts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437